DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the anionic material".  There is insufficient antecedent basis for this limitation in the claim. There is no established anionic material in the claim, and as such the claim is rendered indefinite. Claims 22-39 are further rejected for their dependence on Claim 21 and for not further clarifying the indefiniteness.
Claim 23 recites that the reactive calcium is in the form of CaO; however, the claim also recites a list of possibilities for the form of the reactive calcium. The claim is thereby indefinite, as it is unclear what the preferred form of reactive calcium is in the claim. For purposes of examination, the examiner will interpret the limitation as simply requiring 14 wt% to about 18 wt% of the reactive media be CaO.
Regarding Claim 27, it is unclear if the “anionic impurity” recited is the same as the “anionic material” recited in Claim 1, and as such the claim is indefinite. For purposes of examination, the examiner will interpret the limitation as being the same as the anionic material claimed in Claim 21.
Regarding Claim 36, it is unclear what “comprising mole% Si in Ca of about 83% to about 90%” means, and as such the claim is indefinite. For purposes of examination, the examiner will interpret the limitation as “comprising 83 to 90 mol% Si”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-22, 24-27, 29, 32-33  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6627083B2, referred to herein as 'US '083'.
Regarding Claim 21, US ‘083 discloses a process for removing phosphorous from phosphorous-containing waste water using a mixture of fired clay and carbonates of calcium (Claim 1). This reads on Claim 21, in which a method of using a reactive media, the method comprising: contacting water comprising the anionic material with the reactive media wherein the reactive media comprises a reactive calcium available to form a solid calcium salt with an anionic material is disclosed. 
Further regarding Claim 21, while the prior art is silent regarding the method forming a calcium salt, because the light expanded aggregate as disclosed by the prior art contains a reactive calcium of the same type as that of the instant claim, it must possess the same properties as the instant claim, i.e. it must be reactive to anionic phosphorous in water to form a calcium salt. Products of identical chemical composition cannot have mutually exclusive properties – see MPEP 2112.01 II.
Regarding Claim 22, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the use of Rælingen LECA clay, which contains SiO2, a silicate material (see evidentiary reference).
Regarding Claim 24, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the use of reactive calcium as seen above.
Regarding Claim 25, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses an embodiment in which the pH during water treatment is between 9.3 and 12.3 (Example 2).
Regarding Claim 26, the prior art meets the limitations of Claim 1 as shown above. Further, the prior art discloses the use of Rælingen LECA clay, which contains CaO (see evidentiary reference). Additionally, given that the prior art uses CaCO3 as a calcium source, CaO would necessarily be present from the reaction the carbonate would undergo at the high firing temperatures.
Regarding Claim 27, the prior art discloses the limitations of Claim 1 as shown above.  Further, it has been shown that the prior art’s inventive composition must produce such a calcium salt as discussed above.
Regarding Claim 29, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the heating of a mixture of clay and carbonates in a kiln at temperatures up to 1200 °C (Claim 1; Col 2, line 50), which would vitrify the material.
Regarding Claim 32, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses heating the water treatment composition starting materials as discussed above.
Regarding Claim 33, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a mixture of clay (which contains at least some organic material), carbonates, and dolomite that is fired to create the water treatment composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 23, 28, 30-31, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6627083B2, referred to herein as 'US '083'.
Regarding Claim 23, the prior art meets the limitations of Claim 1 as shown above. Further, the prior art discloses the use of Rælingen LECA clay, which contains CaO (see evidentiary reference).
Further, while the prior art does not disclose the reactive calcium as CaO is about 14 wt% to about 18 wt% of the reactive media, one of ordinary skill in the art would find it obvious to determine the ideal percentage loading of reactive calcium that would produce the most effective water treatment composition.
Regarding Claim 28, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the use of dolomite in the inventive composition, which contains magnesium (Claim 1).
Further regarding Claim 28, while the prior art is silent regarding 0.01 wt% to about 30 wt% of the reactive media is magnesium, one of ordinary skill in the art would find it obvious to determine the ideal percentage loading of magnesium that would produce the most effective water treatment composition.
Regarding Claim 30, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the amount of carbonate added to be between 5 and 50% of the total composition’s weight. This makes the loading for the ceramic 50 – 95%, which overlaps with and makes obvious the range claimed by Claim 30.
Regarding Claim 31, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art makes obvious or anticipates the pH of the treated water as seen above.
Regarding Claim 35, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses that the clay and carbonates are heated in a rotary kiln at temperatures up to 1200 °C as seen above, which overlaps with and makes obvious the claimed temperature range not exceeding about 1,070 °C.
Regarding Claim 36, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding the loading of Si in the water treatment composition, one of ordinary skill in the art would find it obvious to determine the ideal percentage loading of magnesium that would produce the most effective water treatment composition.

Allowable Subject Matter
Claims 34 and 36-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art includes the use of dolomite, calcium, and ceramic materials, it does not teach or suggest the use of an organic material in the starting mixture such as peat. Therefore, the Examiner finds the use of such an organic material to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736